Citation Nr: 0414991
Decision Date: 06/10/04	Archive Date: 09/01/04

DOCKET NO. 02-06 370                        DATE JUN 10 2004
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUES

1. Entitlement to service connection for a right elbow disability.

2. Entitlement to service connection for a left elbow disability.

3. Entitlement to service connection for a right knee disability.

4. Entitlement to service connection for residuals of an eye injury due to a muzzle flash.

5. Entitlement to service connection for napalm burns to both legs.

6. Entitlement to service connection for residuals of a gunshot wound, to include a fracture of the jaw.

7. Entitlement to service connection for a hip disability.

8. Entitlement to service connection for hearing loss of the left ear.



9. Entitlement to a higher initial disability rating for hearing loss of the right ear, currently evaluated as 10 percent disabling.

10. Entitlement to a higher initial disability rating for residuals of a right clavicle fracture, currently evaluated as 20 percent disabling.

11. Entitlement to compensable initial disability rating for residuals of a laceration of the extensor tendons over the proximal interphalangeal (PIP) joint of the right index finger.

12. Entitlement to service connection for residuals of a skull fracture, residuals of a brain concussion, residuals of a left hand injury, a right trigger finger injury, a left shoulder disability, and PTSD.

13. Entitlement to higher initial ratings for right ear tinnitus (10 percent), residuals of the ruptured right tympanic membrane (0 percent) and pilonidal cyst residuals (0 percent).

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and his daughter

ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel

- 2 



INTRODUCTION

The veteran served on active military duty from July 1944 to October 1946, and from July 1948 to June 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2001 rating action of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida. A personal hearing was conducted before the undersigned Acting Veterans Law Judge via videoconferencing in May 2003.

In the substantive appeal which was received at the RO in May 2002, the veteran raised the issue of entitlement to service connection for a lung disorder on a direct basis and as secondary to in-service asbestos exposure. This claim is not inextricably intertwined with the current appeal and is, therefore, referred to the RO for appropriate action.

This appeal will be REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C. VA will notify the veteran if further action is required.

FINDINGS OF FACT

1. In an August 2001 rating action, the RO denied service connection for residuals of a left hand injury, a right trigger finger injury, a left shoulder injury, PTSD, residuals of a skull fracture, and residuals of a brain concussion. The veteran perfected an appeal as to these issues.

2. In the August 2001 rating action, the RO granted service connection for right ear tinnitus (assigned a 10 percent rating) and for residuals of a ruptured right tympanic membrane and residuals of a pilonidal cyst (both rated noncompensable). The veteran perfected an appeal as to these issues.

- 3 



3. In a statement received at the Board in April 2003, the veteran expressed his desire to withdraw his appeals for service connection for residuals of a left hand injury, a left shoulder disability, and PTSD as well as his claim for a compensable disability rating for his service-connected residuals of a ruptured right tympanic membrane.

4. At a Board videoconference hearing in May 2003, the veteran expressed his desire to withdraw from appellate review his claims for service connection for residuals of a skull fracture, residuals of a brain concussion, and a right trigger finger injury, and his claims for higher ratings for tinnitus and pilonidal cyst residuals. The veteran's testimony was transcribed into a written document.

CONCLUSIONS OF LAW

1. As to the issues of service connection for residuals of a skull fracture, residuals of a brain concussion, residuals of a left hand injury, a right trigger finger injury, a left shoulder disability, and PTSD, the criteria for withdrawal of a Substantive Appeal by the appellant have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2003).

2. As to the issues of entitlement to higher initial ratings for right ear tinnitus, residuals of the ruptured right tympanic membrane, and pilonidal cyst residuals, the criteria for withdrawal of a Substantive Appeal by the appellant (or his or her representative) have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision. 38 C.F.R. § 20.204 (2003). When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists. Consequently, in such an instance, the Board does not have

-4 



jurisdiction to review the appeal, and a dismissal is therefore appropriate. 38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2003).

The August 2001 ra6ng action, denied, in pertinent part, service connection for residuals of a left hand injury, a right trigger finger injury, a left shoulder injury, PTSD, residuals of a skull fracture, and residuals of a brain concussion. Also by this decision, the RO granted service connec6on for right ear tinnitus (assigned a 10 percent rating) and for residuals of a ruptured right tympanic membrane and residuals of a pilonidal cyst (both rated noncompensable). In a letter dated in September 2001, the RO informed the veteran of the August 2001 decision.

Following receipt of this notification letter, the veteran, in November 2001, submitted his notice of disagreement with respect to the issues addressed in this rating decision, including the ratings assigned for the service-connected disabilities. In April 2002, the RO furnished the veteran with a statement of the case concerning the service connection and compensable rating issues.

In May 2002, the RO received from the veteran his substantive appeal. Although he did not present specific contentions as to all issues, he checked the box on the substantive appeal form which expressed his desire to appeal all issues listed in the statement of the case. This document constituted a timely perfection of the appeal of the denial of the service connection and higher rating claims.

Subsequently, in a statement received at the Board in Apri1 2003, the veteran expressed his desire to withdraw his claims for service connection for residuals of a left hand injury, a left shoulder disability, and PTSD as well as his claim for a compensable disability rating for his service-connected residuals of a ruptured right tympanic membrane.

At the personal hearing conducted before the undersigned Acting Veterans Law Judge at the RO in the following month, the veteran expressed his desire to withdraw from appellate review his claims for service connection for residuals of a skull fracture and residuals of a brain concussion, and his claims for higher ratings for tinnitus and pilonidal cyst residuals. In addition, it was clarified that the issue of

- 5 



service connection for an injury to the right trigger finger had been satisfied by the grant of service connection for residuals of a laceration of the extensor tendons over the PIP joint of the right index finger in the August 2001 rating decision. It was further clarified that the veteran wished to continue the appeal for a higher rating for that right index finger disability. The veteran's testimony was then transcribed into a written document.

Given the veteran's April 2003 statement as well as his May 2003 testimony, the Board concludes that the veteran has withdrawn these issues from his appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration as to those issues. Accordingly, further action with regard to the issues of entitlement to service connection for residuals of a skull ftacture, residuals of a brain concussion, residuals of a left hand injury, a left shoulder disability, and PTSD is not appropriate. Likewise, appellate consideration of the issues of entitlement to higher ratings for right ear tinnitus (10 percent), residuals of the ruptured right tympanic membrane (0 percent) and pilonidal cyst residuals (0 percent) is no longer in order. The Board does not have jurisdiction of these issues and, as such, must dismiss the appeal of the claims. Se, 38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2003).

ORDER

The issues of entitlement to service connection for residuals of a skull fracture, residuals of a brain concussion, residuals of a left hand injury, right trigger finger injury, a left shoulder disability, and PTSD are dismissed.

The issues of entitlement to higher initial ratings for right ear tinnitus, residuals of the ruptured right tympanic membrane, and pilonidal cyst residuals are dismissed.

- 6

REMAND

At the May 2003 personal hearing, the veteran testified that all of his post-service medical care has occurred at VA medical facilities and, in particular, at the VA Medical Centers (VAMCs) in Biloxi, Mississippi and in Pensacola, Florida. T. at 52, 61. A complete and thorough review of the claims folder appears to indicate that all of the veteran's post-service treatment reports have not been obtained and associated with his claim file. In addition, examinations are warranted as to several issues, as part of the VA duty to assist him with his claims.
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, further appellate consideration will be deferred and this case is REMANDED for the following actions:

1. The RO should review the claims file and ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully satisfied. See a/so 38 C.F.R. § 3.159 (2003). Such notice should specifically apprise the veteran of the evidence and information necessary to substantiate his claims and inform him whether he or VA bears the burden of producing or obtaining that evidence or information. The notice should also specifically request that he provide VA with any evidence in his possession that pertains to the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003).

2. The RO should procure all records of treatment of the ears, eyes, skin, lower extremities, elbows, and jaw that the veteran has received at the VAMCs in Biloxi, Mississippi and in Pensacola since his retirement from active military duty in June 1966. In addition, all records of treatment of the right shoulder and right hand the veteran has received at these facilities from

- 7 

November 2000 to the present should be obtained. An available records, not previously obtained, should be associated with the veteran's c1aims folder.

2. Thereafter, the RO should make arrangements with the appropriate VA medical facility for the veteran to be afforded a VA examination to determine the nature, extent, and etiology of any right and/or left elbow disability shown on evaluation. The claims folder must be made available to the examiner in conjunction with the examination. An indicated tests, inc1uding X-rays, should be conducted.

For any elbow disability found on examination, the examiner should express opinions as to whether it is more likely, less likely or as likely as not related to and consistent with the veteran's active military duty. The examiner should reconcile any opinion with the veteran's service medical records, including the in-service notations of treatment for elbow tenderness and intermittent swelling in May 1964. A complete explanation for any conc1usions reached would be helpful in adjudicating the c1aim.

3. The should also make arrangements with the appropriate VA medical facility for the veteran to be afforded a VA examination to determine the nature, extent, and etiology of any eye disorder shown on evaluation. The claims folder must be made available to the examiner in conjunction with the examination. An indicated tests should be conducted.

Any eye defects present which are refractive errors should be specifically identified as such. For any other

- 8 



eye disorder found on examination, the examiner should express opinions as to whether it is more likely, less likely or as likely as not related to and consistent with the veteran's active military duty. The examiner should reconcile any opinion with the veteran's service medical records, including the in-service notations of treatment for first degree facial burns in October 1952, retained foreign body in the right eye in August 1953, a small abrasion of the left eye in August 1954, retained foreign body in the left eye in August 1956, and hyperopia with astigmatism in April 1962. A complete explanation for any conclusions reached would be helpful in adjudicating the claim.

4. In addition, the RO should make arrangements with the appropriate VA medical facility for the veteran to be afforded a VA examination to determine the nature, extent, and etiology of any jaw disability shown on evaluation. The claims folder must be made available to the examiner in conjunction with the examination. All indicated tests, including X-rays, should be conducted.

For any jaw disability found on examination, the examiner should express opinions as to whether it is more likely, less likely or as likely as not related to and consistent with the veteran's active military duty. The examiner should reconcile any opinion with the veteran's service medical records, including the in-service notations of treatment for shrapnel wound to the upper left cheek in 1945 which resulted in the removal of all of the veteran's upper teeth. A complete explanation for any conclusions reached would be helpful in adjudicating the claim.

- 9 



:5. The RO should have the veteran undergo a VA examination of his ears, to determine the (1) the current severity of right ear hearing loss, and (2) the existence and etiology of claimed left ear hearing loss. The claims folder must be made available to the examiner in conjunction with the examination. Current audiometric findings for both ears should be reported, and-it should be noted if the veteran is deaf in both ears. With respect to the left ear, based on examination findings, review of historical records, and medical principles, the examiner should provide a medical opinion, with adequate rationale, as to the approximate date of onset and etiology of any current left ear hearing loss, including any relationship with noise exposure in service.

6. The RO should have the veteran undergo a VA examination to determine the current severity and manifestations of his service-connected right clavicle fracture residuals and right index finger injury residuals. The claims folder must be made available to the examiner in conjunction with the examination. All findings for rating the disabilities should be reported in detail, including such as range of motion in degrees, objective signs of pain on motion, and functional impairment due to repeated use.

7. After assuring compliance with the notice and duty to assist provisions of the law, the RO should then readjudicate the issues of entitlement to service connection for right and left elbow disabilities, a right knee disability, residuals of an eye injury due to a muzzle flash, napalm burns to both legs, residuals of a gunshot wound to include a fracture of the jaw, and left

- 10 

ear hearing loss, and entitlement to higher initial ratings for right ear hearing loss (10 percent), right clavicle fracture (20 percent), and right index finger injury residuals (0 percent). If the decisions remain in arty way adverse to the veteran, he and his representative should be provided with a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order. No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial ofhis claims. 38 C.F.R. § 3.655 (2003).

This appeal is remanded to the RO via the Appeals Management Center in Washington, DC. The veteran has the right to submit additional evidence and argument on the matters that the Board has remanded to the RO. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the RO. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

K. HUDSON 
Acting Veterans Law Judge, Board of Veterans' Appeals



- 11 



